Exhibit 10.2

 

[FORM OF CEO FIVE YEAR INSTALLMENT VESTING]

HCP, INC.

2006 PERFORMANCE INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

James F. Flaherty III[                            ], Grantee:

 

As of the [            ] day of [               20    ] (the “Grant Date”),
HCP, Inc., a Maryland corporation (the “Company”), pursuant to the HCP, Inc.
2006 Performance Incentive Plan, as amended and/or restated from time to time
(the “Plan”), has granted to you, the Grantee named above, [              ]
performance restricted stock units (the “Units”) with respect to [            ]
shares of Common Stock on the terms and conditions set forth in this Performance
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.  The Units are
subject to adjustment as provided in Section 7.1 of the Plan.  Capitalized terms
not defined herein shall have the meanings assigned to such terms in the Plan. 
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) is the administrator of the Plan for purposes of your
Units.

 

I.                                         Forfeiture of Units.

 

(a)                                  Forfeiture Based Upon Company Performance. 
Your Units will be paid only to the extent your Units are not forfeited pursuant
to this Section I and only to the extent such non-forfeited Units vest pursuant
to this Section I or Section II below.  Your Units are subject to forfeiture if
the Company’s Funds From Operations Per Share for the [20    ] calendar year
(the “Performance Period”) is less than [$      ].  If the Company’s Funds From
Operations Per Share for the Performance Period is less than [$      ], the
aggregate percentage of Units that you will forfeit will be determined in
accordance with Exhibit A hereto.  For purposes of this Agreement, “Funds From
Operations Per Share” means the Company’s funds from operations per share during
the Performance Period, as prescribed by the National Association of Real Estate
Investment Trusts (“NAREIT”) as in effect on the first day of the Performance
Period, and shall be calculated on a fully diluted basis using the weighted
average of diluted shares of Common Stock outstanding during the Performance
Period.  Funds From Operations Per Share shall be subject to adjustment as
expressly provided by the Committee at the time it approves the grant of the
Units.  The determination as to whether the Company has attained the performance
goals with respect to the Performance Period shall be made by the Committee
acting in good faith.  The Committee’s determination regarding whether the
Company has attained the performance goals (the “Committee Determination”) shall
be made no later than the March 15 following the end of the Performance Period. 
Your Units shall not be deemed vested pursuant to any other provision of this
Agreement earlier than the date that the Committee makes such determination, as
required by Section 162(m) of the Code and the regulations promulgated
thereunder.  Any Units forfeited pursuant to this Section I(a) shall be deemed
to have been forfeited as of the last day of the Performance Period.

 

(b)                                 Forfeiture of Units Upon Termination of
Employment.  Except as provided in Section I(c), if at any time during the
Performance Period your employment with the Company is terminated, all of your
Units shall be automatically forfeited and cancelled in full effective as of
such termination of employment and this Agreement shall be null and void and of
no further force and effect.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Certain Terminations during the Performance
Period.  This Section I(c) applies in the event your employment with the Company
is terminated as a result of (i) your death, Disability or Retirement, (ii) a
Termination Other Than For Cause, (iii) a Termination For Good Reason, or (iv) a
Termination Upon a Change in Control (including a Covered Resignation).  In the
event of any such termination during the Performance Period, your Units will
remain outstanding during the remainder of the Performance Period and will be
subject to forfeiture in the manner set forth in subsection (a) upon completion
of the Performance Period.  In such a case, any Units not so forfeited pursuant
to subsection (a) shall fully vest as of the date of the Committee
Determination.  For purposes of this Agreement, the terms “Covered Resignation,”
“Disability,” “Termination Other Than For Cause,” “Termination For Good Reason,”
and “Termination Upon a Change in Control” shall have the meanings ascribed to
such terms in your Employment Agreement with the Company dated October 26, 2005
(the “Employment Agreement”).  Such meanings shall continue to apply for
purposes of this Agreement notwithstanding any termination of the “Employment
Period” (as such term is defined in the Employment Agreement) in accordance with
the Employment Agreement.  For purposes of this Agreement, “Retirement” means a
termination of your employment with the Company or any of its Subsidiaries after
you have either (i) attained age 65 and completed at least five (5) years of
service as an employee of the Company or any of its Subsidiaries or as a member
of the Board or (ii) attained age 60 and completed at least fifteen (15) years
of service as an employee of the Company or any of its Subsidiaries or as a
member of the Board.

 

II.                                     Vesting.

 

(a)                                  Vesting of Non-Forfeited Units.  You will
have no further rights with respect to any Units that are forfeited in
accordance with Section I.  Subject to the terms and conditions of this
Agreement, your Units that (i) are not forfeited in accordance with Section I
and (ii) do not otherwise vest in accordance with Section I, if any, shall vest
in accordance with the following schedule, subject to your continuous service to
the Company until the applicable vesting date.  (Vesting amounts pursuant to the
following schedule are cumulative.)

 

Tranche

 

Percentage of Non Forfeited
Units that Vest

 

Vesting Date

1

 

20%

 

1st Anniversary of Grant Date

2

 

20%

 

2nd Anniversary of Grant Date

3

 

20%

 

3rd Anniversary of Grant Date

4

 

20%

 

4th Anniversary of Grant Date

5

 

20%

 

5th Anniversary of Grant Date

 

2

--------------------------------------------------------------------------------


 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement.  Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b)                                 Acceleration on Certain Terminations
Following Performance Period.  If at any time following the completion of the
Performance Period and prior to the date your Units become fully vested in
accordance with Section II(a), your employment with the Company is terminated as
a result of (i) your death, Disability or Retirement, (ii) a Termination Other
Than For Cause (iii) a Termination For Good Reason, or (iv) a Termination Upon a
Change in Control (including a Covered Resignation), your then outstanding Units
(to the extent not previously forfeited and otherwise unvested) shall fully vest
immediately upon such termination of employment.

 

(c)                                  No Acceleration or Vesting Upon Other
Terminations.  Except as otherwise provided in the Plan, if at any time your
employment with the Company is terminated (i) by the Company, or (ii) by you,
under any circumstances (other than as a result of your death, Disability,
Retirement, a Termination Other Than For Cause, a Termination For Good Reason,
or a Termination Upon a Change in Control, including a Covered Resignation), any
of your Units that remain outstanding and otherwise unvested at the time of such
termination of employment shall be automatically forfeited and cancelled in
full, effective as of such termination of employment.

 

(d)                                 Employment Termination Date.  If the
Employment Period is in effect, the date of your termination of employment for
purposes of this Agreement shall be no earlier than the “Date of Termination,”
as such term is defined in the Employment Agreement.  If the Employment Period
is not then in effect, the date of termination of your termination of employment
for purposes of this Agreement shall be your actual date of termination of
employment.

 

III.                                 Timing and Form of Payment.

 

(a)                                  Distribution Date.  Except as otherwise
provided in Section III(b), the distribution date (the “Distribution Date”) for
your Units that become vested pursuant to this Agreement will be the scheduled
Vesting Date of such Units as set forth in Section II(a) hereof; provided,
however, that in the event that the vesting of your Units is accelerated
pursuant to Section I(c) or II(b), the Distribution Date of such accelerated
Units will be the earlier of (i) subject to Section XIV, your Separation from
Service and (ii) the scheduled Vesting Date of such Units as set forth in
Section II(a) hereof; and provided, further, that in no event shall the
Distribution Date occur earlier than the date of the Committee Determination. 
Distribution of your vested Units will be made by the Company in shares of
Common Stock (on a one-to-one basis) on or as soon as practicable after the
Distribution Date with respect to such vested Units, but in no event later than
two and one-half (2 ½) months after the Distribution Date.  You will have no
right to distribution of any of your Units that do not vest in accordance with
the

 

3

--------------------------------------------------------------------------------


 

provisions hereof.  Once a vested Unit has been paid pursuant to this Agreement,
you will have no further rights with respect to that Unit.  For purposes of this
Agreement, “Separation from Service” means a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder (i.e. generally a
termination of your employment with the Company or a Subsidiary).

 

(b)                                 Distribution Elections.  Notwithstanding
Section III(a), you may, on or before the Grant Date and in all cases at a time
that complies with the initial deferral election requirements of Section 409A of
the Code, make an election (a “Distribution Election”) to (A) defer your
Distribution Date with respect to some or all of your vested Units and/or
(B) have your vested Units distributed to you in annual installments as provided
in Section III(c), provided that such election complies with this Section III. 
You may change your Distribution Election with respect to each Tranche (set
forth in Section II(a) above) up to three times without the approval of the
Committee, provided such Distribution Election is made in a timely manner.  Any
changes to your Distribution Election with respect to a Tranche in addition to
the three provided in the preceding sentence may only be made with the approval
of the Committee, in its sole discretion.  In order for a change to your
Distribution Election to be valid, it must be made at least one year prior to
the then-existing Distribution Date with respect to the Units subject to such
Distribution Election change, the new Distribution Date must be at least five
years after the then-existing Distribution Date with respect to such Units, and
the election must otherwise be consistent with the “subsequent election”
rules of Section 409A(a)(4)(C) of the Code so as to prevent application of the
penalty and interest provisions of Section 409A(a)(1)(B) of the Code.  Your
Distribution Date with respect to any portion of your Units may not be prior to
the earlier of the Vesting Date for such vested Units or the date of the
Committee Determination.  Distribution Elections may only be made by delivering
a written election to the Company care of its General Counsel in the form
attached as Exhibit B hereto.

 

(c)                                  Form of Distribution.  Unless you elect
otherwise on or before the Grant Date, distribution of your vested Units with
respect to any Tranche will be made in a lump sum following your Distribution
Date (as determined under the foregoing provisions of this Section III).  You
may, however, elect to have vested Units with respect to any Tranche distributed
in the form of two or more annual installments over a fixed number of years,
provided that each installment payment must be for a minimum of 1,000 shares of
Common Stock.  If you elect to have some or all of your vested Units underlying
a Tranche distributed in annual installments commencing upon your Separation
from Service or death, the first installment will be paid on or within 90 days
after the Distribution Date with respect to such Tranche and subsequent
installments will be paid on or within 90 days after each of the anniversaries
of the Distribution Date with respect to such Tranche during your elected
installment period, with each such payment date during such time period within
the Company’s sole discretion.  If you elect to have some or all of your vested
Units underlying a Tranche distributed in annual installments commencing upon a
selected date, the first installment will be paid on or as soon as practicable
after, but in all events within the same calendar year as, the Distribution Date
with respect to such Tranche and subsequent installments will be paid on or as
soon as practicable after, but in all events within the same calendar year as,
each of the anniversaries of the Distribution Date with respect to such Tranche
during your elected installment period with each payment date during such time
period within the Company’s sole discretion.  You may change an election you
make pursuant to this Section III(c) (or you may make an initial election in the
event that you did

 

4

--------------------------------------------------------------------------------


 

not elect a form of payment at the time of your award and, accordingly, your
Units were subject to the lump sum default payment rule) by filing a new written
election with the Committee; provided that you must also elect a later
Distribution Date pursuant to Section III(b) as to any Units that are subject to
such election and in no event may such an election result in an acceleration of
distributions within the meaning of Section 409A of the Code so as to prevent
application of the penalty and interest provisions of Section 409A(a)(1)(B) of
the Code.  Distribution Elections may only be made by delivering a written
election to the Company care of its General Counsel in the form attached as
Exhibit B hereto.

 

(d)                                 Hardship Distribution.  If you experience an
Unforeseeable Emergency (as defined below) you may elect to receive immediate
distribution of some or all or your vested Units upon such Unforeseeable
Emergency.  Distribution upon an Unforeseeable Emergency shall be made no later
than thirty (30) days following written notice to the Company care of its
General Counsel of the Unforeseeable Emergency.  For purposes of this Agreement,
an “Unforeseeable Emergency” shall mean a severe financial hardship resulting
from (i) an illness or accident of you, your spouse, or your dependent (as
defined in Section 152(a) of the Code without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B)), (ii) loss of your property due to casualty, or (iii) any
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond your control, all as reasonably determined by the Committee in
good faith.  No distribution shall be made in respect of an Unforeseeable
Emergency unless such Unforeseeable Emergency is not otherwise relievable by
liquidation of your assets (to the extent such liquidation would not itself
cause a severe financial hardship) or through reimbursement or compensation by
insurance or otherwise.  Any distribution of your vested Units as a result of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
relieve the Unforeseeable Emergency (which may include amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).

 

(e)                                  Change in Control.  Notwithstanding the
foregoing provisions of this Section III, the Administrator may provide for
payment of your vested Units in accordance with the requirements of Treasury
Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of
the Code (or any similar successor provision), which regulation generally
provides that a deferred compensation arrangement may be terminated in limited
circumstances following a dissolution or change in control of the Company.

 

IV.                                 Dividend Equivalent Rights.  During such
time as each Unit remains outstanding and prior to the distribution of such Unit
in accordance with Section III, you will have the right to receive, with respect
to such Unit, an amount equal to the amount of any cash dividend paid on a share
of Common Stock (a “Dividend Equivalent Right”); provided, however, that any
Dividend Equivalent Right credited with respect to an outstanding Unit
(including, without limitation, any dividend equivalent credited through and
including the date of the Committee Determination) that is subsequently
forfeited pursuant to Section I(a) hereof shall immediately terminate upon the
forfeiture of such Unit, and you shall not be entitled to any payment with
respect thereto.  You will have a Dividend Equivalent Right with respect to each
Unit that is outstanding on the record date of such dividend.  In the case of
Dividend Equivalent Rights credited with respect to an outstanding Unit that is
subject to the forfeiture provisions of Section I(a) hereof on the related
record date and that ultimately is not forfeited pursuant to Section I(a), the
Dividend Equivalent Rights will be paid to you in cash (without interest) as
soon as

 

5

--------------------------------------------------------------------------------


 

practicable after the Committee Determination (or, if earlier, as soon as
practicable after the date such Unit vests pursuant to Section II(b)) and in all
events not later than March 15 of the year that follows the Performance Period. 
In the case of Dividend Equivalent Rights credited with respect to an
outstanding Unit that is no longer subject to the forfeiture provisions of
Section I(a) hereof on the related record date, the Dividend Equivalent Rights
will be paid to you in cash (without interest) at the same time or within thirty
(30) days after the related dividend is paid to stockholders of the Company. 
Dividend Equivalent Rights will not be paid to you with respect to any Units
that are forfeited pursuant to Sections I and II, effective as of the date such
Units are forfeited.  You will have no Dividend Equivalent Rights as of the
record date of any such cash dividend in respect of any Units that have been
paid in Common Stock; provided that you are the record holder of such Common
Stock on or before such record date.

 

V.                                     Transferability.  No benefit payable
under, or interest in, the Units or this Agreement shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this Section V shall prevent transfer of your Units by will or by
applicable laws of descent and distribution.  You may designate a beneficiary to
receive distribution of your vested Units upon your death by submitting a
written beneficiary designation to the Committee in the form attached hereto as
Exhibit B.  You may revoke a beneficiary designation by submitting a new
beneficiary designation.

 

VI.                                 Withholding.  Subject to Section 8.1 of the
Plan and such rules and procedures as the Committee may impose, upon any
distribution of shares of Common Stock in respect of your Units, the Company
shall automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Company or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates; provided,
however, that the foregoing provision shall not apply in the event that you have
made other provision in advance of the date of such distribution for the
satisfaction of such withholding obligations.  In the event that the Company
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
your Units, the Company (or a Subsidiary) shall be entitled to require a cash
payment by you or on your behalf and/or to deduct from other compensation
payable to you any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

 

VII.                             No Contract for Employment.  This Agreement is
not an employment or service contract and nothing in this Agreement shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ or service of the Company, or of the Company to continue your
employment or service with the Company.

 

VIII.                         Notices.  Any notices provided for in this
Agreement or the Plan, including a Distribution Election, shall be given in
writing and shall be deemed effectively given upon receipt if delivered by hand
or, in the case of notices delivered by United States mail, five (5) days after
deposit in the United States mail, postage prepaid, addressed, as applicable, to
the Company or if to you, at such address as is currently maintained in the
Company’s records or at such other address as you hereafter designate by written
notice to the Company.

 

6

--------------------------------------------------------------------------------


 

IX.                                Plan.  The provisions of the Plan are hereby
made a part of this Agreement.  In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of this
Agreement shall control.

 

X.                                    Entire Agreement.  This Agreement,
together with the Employment Agreement, contains the entire understanding of the
parties in respect of the Units and supersedes upon its effectiveness all other
prior agreements and understandings between the parties with respect to the
Units.  In the event of any discrepancy between this Agreement and the
Employment Agreement, the Employment Agreement shall control, except the
definition of “Distribution Date” in this Agreement shall always control.

 

XI.                                Amendment.  This Agreement may be amended by
the Committee; provided, however that no such amendment shall, without your
prior written consent, alter, terminate, impair or adversely affect your rights
under this Agreement.

 

XII.                            Governing Law.  This Agreement shall be
construed and interpreted, and the rights of the parties shall be determined, in
accordance with the laws of the State of Maryland, without regard to conflicts
of law provisions thereof.

 

XIII.                        Tax Consequences.  You may be subject to adverse
tax consequences as a result of the issuance, vesting and/or distribution of
your Units and the payment of your Dividend Equivalent Rights.  YOU ARE
ENCOURAGED TO CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF YOUR UNITS AND
SUBSEQUENT DISTRIBUTION OF COMMON STOCK AND THE TAX CONSEQUENCES OF YOUR
DIVIDEND EQUIVALENT RIGHTS.

 

XIV.                        Construction.  To the extent that this Agreement is
subject to Section 409A of the Code, you and the Company agree to cooperate and
work together in good faith to timely amend this Agreement to prevent
application of the penalty and interest provisions of Section 409A(a)(1)(B) of
the Code.  In the event that you and the Company do not agree as to the
necessity, timing or nature of a particular amendment intended to prevent
application of the penalty and interest provisions of Section 409A(a)(1)(B) of
the Code, reasonable deference will be given to your reasonable interpretation
of such provisions.  Notwithstanding anything to the contrary contained in this
Agreement or the Plan, in the event that (i) the Distribution Date (as
determined under Section III) of any of your vested Units is the date of your
Separation from Service and (ii) you are at the time of such Separation from
Service a “specified employee” (within the meaning of Section 409A of the Code),
the Distribution Date of such vested Units shall be the earlier of the date that
is six (6) months after your Separation from Service or the date of your death,
provided that this sentence shall only apply if and to the extent required to
avoid the imputation of any tax, penalty or interest under Section 409A.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

HCP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed,
effective as of the date first written above.

 

 

By:

 

 

Name: James F. Flaherty III

 

 

S-1

--------------------------------------------------------------------------------